DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-14 are objected to because of the following informalities:  Claim 1 recites the limitation “at the same level” however, it appears to be a minor oversight and should recite “at a same level”.  Appropriate correction is required. Claims 2-14 are likewise objected to based on their dependency to claim 1.
Claim 8 is objected to because of the following informalities:  Claim 8 recites the limitation “the same mesh structure” however, it appears to be a minor oversight and should recite “a same mesh structure”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 & 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. US Patent Application Publication 2011/0298670.
Regarding Claim 1, Jung et al. teaches a touch sensor-antenna module (Figs. 1-5), comprising: 
a substrate layer (212 Fig. 5 Par. 0116); 
a touch sensor electrode layer (241 / 242 Figs. 4, 5 Par. 0127) disposed on a central portion of an upper surface of the substrate layer (Figs. 4, 5); and 
antenna patterns (210 / 211b Figs. 4, 5 Par. 0128) disposed on a peripheral portion of the upper surface of the substrate layer (Figs. 4, 5) at the same level as that of the touch sensor electrode layer (211a and 242 same level seen in Fig. 5).
Regarding Claim 2, Jung et al. teaches wherein the touch sensor electrode layer includes a plurality of sensing electrodes (241 Fig. 4 Par. 0128) and traces (traces between 241 Fig. 4) electrically connected to the sensing electrodes.
Regarding Claim 3, Jung et al. teaches wherein the antennal patterns are arranged in a partial region of the peripheral portion except for a region for arranging the traces (210 / 211b Fig. 4).
Regarding Claim 4, Jung et al. teaches wherein an active region is defined by a region for arranging the sensing electrodes, and at least one of the antenna patterns extends in the active region (region of 211b and 241 Fig. 4).
Regarding Claim 5, Jung et al. teaches wherein the sensing electrodes include first sensing electrodes arranged in a row direction and second sensing 
Regarding Claim 6, Jung et al. teaches wherein at least one sensing electrode is omitted from the first sensing unit located in a peripheral region of the active region to define a second sensing unit (region of 210 Fig. 4), wherein at least one of the antenna patterns (210 Fig. 4 Par. 0128) is disposed in a space from which at least one sensing electrode is omitted in the second sensing unit (space of 210 Fig. 4).
Regarding Claim 7, Jung et al. teaches wherein each of the traces extends from each of the sensing electrodes (Fig. 4), and the traces are disposed on the central portion of the substrate layer together with the sensing electrodes (Fig. 4).
Regarding Claim 8, Jung et al. teaches wherein the antenna patterns and the sensing electrodes include the same mesh structure (mesh structure of 211b and 241 seen in Fig. 4).
Regarding Claim 9, Jung et al. teaches wherein the antenna pattern includes a radiation electrode (210 / 211b Fig. 4 annotated below Par. 0128), a pad (Fig. 4 annotated below) and a transmission line (Fig. 4 annotated below) that electrically connects the radiation electrode and the pad.

    PNG
    media_image1.png
    705
    509
    media_image1.png
    Greyscale

Regarding Claim 12, Jung et al. teaches wherein the substrate layer serves as a dielectric layer of the antenna patterns (base film 212 Par. 0015, 0117, 0145).
Regarding Claim 13, Jung et al. teaches further comprising a ground layer (ground of antenna on board 281 Par. 0115) on a lower surface of the substrate layer (as seen in Fig. 3, 281 is on a lower surface of substrate layer 212 /240).
Regarding Claim 14, Jung et al. teaches a display device (mobile terminal Figs. 2a-3 Par. 0018) including the touch sensor-antenna module according to claim 1 (as shown in the rejection of claim 1 above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. US Patent Application Publication 2011/0298670 and Sebastian et al. US Patent Application Publication 2016/0188092.
Regarding Claim 10, Jung et al. teaches the touch sensor-antenna module according to claim 9 as shown in the rejection above.

However, Sebastian et al. teaches wherein the pad (20 Fig. 1 Par. 0033) includes a signal pad (20 a Fig. 1 Par. 0033) and a ground pad (20b, 20c Fig. 1 Par. 0033) that is spaced apart from the signal pad and electrically separated from the transmission line (Fig. 1).
In this particular case, providing the pad to include a signal pad and a ground pad that is spaced apart from the signal pad and electrically separated from the transmission line is common and well known in the art as evident by Sebastian et al. in order to mitigate adverse effects and provide enhanced antenna performance (“the system is capable to mitigate adverse effects, when operating in an environment or under conditions that may affect other systems or be susceptible to being affected by other sources, by designing antenna and touchscreen elements as an integrated unit. Additionally, the system and method provide an enhanced antenna system performance by incorporating touchscreen elements as part of the antenna design” Par. 0011).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the pad of Jung et al. to include a signal pad and a ground pad that is spaced apart from the signal pad and electrically separated from the transmission line based on the teachings of Sebastian et al. in order to mitigate adverse effects and provide enhanced antenna performance.
Regarding Claim 11, Jung et al. as modified teaches the touch sensor-antenna module according to claim 10 as shown in the rejection above.
Jung et al. is silent on wherein a pair of the ground pads are disposed to face each other with respect to the signal pad.
However, Sebastian et al. teaches a pair of the ground pads (20b, 20c Fig. 1 Par. 0033) are disposed to face each other with respect to the signal pad (Fig. 1).
 In this particular case, providing a pair of the ground pads disposed to face each other with respect to the signal pad is common and well known in the art as evident by Sebastian et al. in order to mitigate adverse effects and provide enhanced antenna performance (“the system is capable to mitigate adverse effects, when operating in an environment or under conditions that may affect other systems or be susceptible to being affected by other sources, by designing antenna and touchscreen elements as an integrated unit. Additionally, the system and method provide an enhanced antenna system performance by incorporating touchscreen elements as part of the antenna design” Par. 0011).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the pad of Jung et al. with a pair of the ground pads disposed to face each other with respect to the signal pad based on the teachings of Sebastian et al. in order to mitigate adverse effects and provide enhanced antenna performance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kanaya US Patent Application Publication 2019/0220123 discloses a display device having an antenna in a periphery part of the display..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MICHAEL M BOUIZZA/Examiner, Art Unit 2845           

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845